United States Court of Appeals,

                                    Eleventh Circuit.

                                      No. 95-2138.

   In re INFANT FORMULA ANTITRUST LITIGATION, MDL 878; Fleming
Companies, Inc.; State of Louisiana, Plaintiffs-Appellants,

                                             v.

                 ABBOTT LABORATORIES, Defendant-Appellee.

                                     Dec. 20, 1995.

Appeal from the United States District Court for the Northern
District of Florida. No. 91-MDL-878), Maurice Mitchell Paul, Chief
Judge.

Before EDMONDSON, DUBINA and BARKETT, Circuit Judges.

     PER CURIAM:

     This is an appeal by class plaintiffs ("Appellants") of an

order       denying       their    motion   for   a   preliminary     and   permanent

injunction against Locator of Missing Heirs, Inc. ("Appellee"), a

non-party to the pending Antitrust action brought by Appellants

against several manufacturers of infant formula.                       The district

court       denied    Appellants'        motion   for   lack    of   subject   matter

jurisdiction.         We affirm.

            Appellants       say   the   district     court    has   subject   matter

jurisdiction over this matter involving a non-party under either

Federal Rule of Civil Procedure 23(d) or the All Writs Act, 28
                      *
U.S.C. § 1651.             The district court's conclusion that it lacked

subject matter is a question of law reviewed de novo.                   Sea Vessel,

        *
      Appellants propose the All Writs Act as a basis for subject
matter jurisdiction for the first time on appeal. Appellants
never raised this issue at trial and are foreclosed from raising
it now. Singleton v. Wulff, 428 U.S. 106, 119-121, 96 S. Ct.
2868, 2877, 49 L. Ed. 2d 826 (1976); Federal Deposit Ins. Corp. v.
Verex Assurance, Inc., 3 F.3d 391, 395 (11th Cir.1993).
Inc. v. Reyes, 23 F.3d 345 (11th Cir.1994).

      The Federal Rules of Civil Procedure do not create federal

jurisdiction, see Owen Equipment & Erection Co. v. Kroger, 437 U.S.
365, 368-370 & n. 7, 98 S. Ct. 2396, 2400 & n. 7, 57 L. Ed. 2d 274

(1978).   Rule 23(d) is only a procedural law;   it is not a grant of

subject matter jurisdiction.    The district court lacked subject

matter jurisdiction over this matter.

     AFFIRMED.